Detailed Action

1.	This Office Action is responsive to the IDS filed 09/05/2022.  Claims 1-20 have been amended and are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 09/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer

4.	The terminal disclaimer filed on 08/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent numbers 10089479, 10599858, 10885210 and 11244062 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Interview Summary

5.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.

6.	Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Ms. Kelly R. Preece (Reg. No. 55,550), on August 05th, 2022.

Examiner’s Amendment

7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

8.	Please amend the claims as below:

Claim 1. (Currently Amended) A computer-implemented method comprising:
	sending, by a content management system, a file request for collecting one or more files from a submitter client device associated with a submitter, the file request generated in response to a request from a collecting user and associated with a collection folder to collect files from one or more submitters;
	receiving, by the content management system, a file selected by the submitter based on the submitter accessing the file request for the collection folder;
	after the file is received, receiving, by the content management system and from the submitter client device, an update to the file by way of a web interface used by the submitter to access the content management system;
	in response to receiving the update, storing, by the content management system, the updated file in the collection folder as a revised version of the file, wherein the submitter client device has limited rights to the collection folder, which allows the submitter client device to upload one or more files to the collection folder and prohibits the submitter client device from viewing files uploaded by other submitters associated with the collection folder; and
	synchronizing the update to the file to at least the collection folder accessible by a user account associated with the submitter or a user account associated with the collecting user.

	Claim 2. (Currently Amended) The computer-implemented method of claim 1, further comprising generating a file request link to include in the file request, wherein the file request link provides the submitter client device access to the collection folder.

	Claim 3. (Original) The computer-implemented method of claim 1, wherein receiving the update to the file comprises receiving an upload of a new version of the file.

	Claim 4. (Original) The computer-implemented method of claim 1, further comprising, upon receiving the update to the file, storing a previous version of the file as a historical version of the file.

	Claim 5. (Currently Amended) The computer-implemented method of claim 1, wherein  the collection folder allows a client device associated with the collecting user to access submitted files from the one or more submitters.

	Claim 6. (Original) The computer-implemented method of claim 1, wherein the file upload user interface comprises an option to provide a comment to be associated with the file. 

	Claim 7. (Original) The computer-implemented method of claim 1, further comprising:
sending, by the content management system, the file request via a file request link; and
	receiving, by the content management system, a file selected by the submitter based on the submitter accessing the file request link to the collection folder. 
Claim 8. (Currently Amended) A system comprising:
at least one processor; and
a non-transitory computer-readable storage medium comprising instructions that, when executed by the at least one processor, cause the system to:
send, by a content management system, a file request for collecting one or more files from a submitter client device associated with a submitter, the file request generated in response to a request from a collecting user and associated with a collection folder to collect files from one or more submitters;
receive, by the content management system, a file selected by the submitter based on the submitter accessing the file request for the collection folder;
after the file is received, receive, by the content management system and from the submitter client device, an update to the file by way of a web interface used by the submitter to access the content management system;
in response to receiving the update, store, by the content management system, the updated file in the collection folder as a revised version of the file, wherein the submitter client device has limited rights to the collection folder, which allows the submitter client device to upload one or more files to the collection folder and prohibits the submitter client device from viewing files uploaded by other submitters associated with the collection folder; and
synchronize the update to the file to at least the collection folder accessible by a user account associated with the submitter or a user account associated with the collecting user.

	Claim 9. (Currently Amended) The system of claim 8, wherein the instructions, when executed by the at least one processor, further cause the system to generate a file request link to include in the file request, wherein the file request link provides the submitter client device access to the collection folder.

Claim 10. (Original) The system of claim 8, wherein receiving the update to the file comprises receiving an upload of a new version of the file.  

	Claim 11. (Original) The system of claim 8, wherein the instructions, when executed by the at least one processor, further cause the system to, upon receiving the update to the file, storing a previous version of the file as a historical version of the file.

	Claim 12. (Original) The system of claim 8, wherein the file upload user interface comprises an option to provide a comment to be associated with the file.

	Claim 13. (Original) The system of claim 8, wherein the instructions, when executed by the at least one processor, further cause the system to:
send, by the content management system, the file request via a file request link; and
	receive, by the content management system, a file selected by the submitter based on the submitter accessing the file request link to the collection folder.
Claim 14. (Currently Amended) The system of claim 8, wherein the collection folder allows a client device associated with the collecting user to access submitted files from the one or more submitters.

Claim 15. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a content management system to:
send, by the content management system, a file request for collecting one or more files from a submitter client device associated with a submitter, the file request generated in response to a request from a collecting user and associated with a collection folder to collect files from one or more submitters;
receive, by the content management system, a file selected by the submitter based on the submitter accessing the file request to the collection folder;
after the file is received, receive, by the content management system and from the submitter client device, an update to the file by way of a web interface used by the submitter to access the content management system;
in response to receiving the update, store, by the content management system, the updated file in the collection folder as a revised version of the file, wherein the submitter client device has limited rights to the collection folder, which allows the submitter client device to upload one or more files to the collection folder and prohibits the submitter client device from viewing files uploaded by other submitters associated with the collection folder; and
synchronize the update to the file to at least the collection folder accessible by a user account associated with the submitter or a user account associated with the collecting user.

Claim 16. (Currently Amended) The non-transitory computer-readable medium of claim 15, further storing instructions that, when executed by the at least one processor, cause thecontent management system to generate a file request link to include in the file request, wherein the file request link provides the submitter client device access to the collection folder.

Claim 17. (Original) The non-transitory computer-readable medium of claim 15, wherein receiving the update to the file comprises receiving an upload of a new version of the file. 

Claim 18. (Original) The non-transitory computer-readable medium of claim 15, further storing instructions that, when executed by the at least one processor, cause the content management system to, upon receiving the update to the file, storing a previous version of the file as a historical version of the file.

Claim 19. (Original) The non-transitory computer-readable medium of claim 15, wherein the file upload user interface comprises an option to provide a comment to be associated with the file.

Claim 20. (Original) The non-transitory computer-readable medium of claim 15, further storing instructions that, when executed by the at least one processor, cause the content management system to:
send, by the content management system, the file request via a file request link; and
	receive, by the content management system, a file selected by the submitter based on the submitter accessing the file request link to the collection folder.


9.	Claims 1-20 are allowed.


10.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records of the IDS filed 09/06/2022.
The prior art of records of the IDS filed 09/06/2022, (Riepling US 2013/0046833 A1) and (Wang US 2008/0193908 A1), individually or in combination, fail to explicitly teach or render obvious that a method, system and non-transitory computer readable medium to perform the steps of: sending, by a content management system a file request for collecting one or more files from a submitter client device associated with a submitter, the file request generated in response to a request from a collecting user and associated with a collection folder to collect files from one or more submitters; receiving, by the content management system, a file selected by the submitter based on the submitter accessing the file request for the collection folder; after the file is received, receiving, by the content management system and from the submitter client device, an update to the file by way of a web interface used by the submitter to access the content management system; in response to receiving the update, storing, by the content management system, the updated file in the collection folder as a revised version of the file, wherein the submitter client device has limited rights to the collection folder, which allows the submitter client device to upload one or more files to the collection folder and prohibits the submitter client device from viewing files uploaded by other submitters associated with the collection folder; and synchronizing the update to the file to at least the collection folder accessible by a user account associated with the submitter or a user account associated with the collecting user, as set forth in the independent claims 1, 8 and 15.  


11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG N NGUYEN/Primary Examiner, Art Unit 2441